The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
 	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2, 4, 6-8, 10, 12-13, 21-43 are canceled.  Claims 16-20 are withdrawn.  Claims 1, 3, 5, 9, 11, 14-15, 44-48 are under consideration.

Priority:  This application is a 371 of PCT/US17/44104, filed July 27, 2017, which claims benefit of provisional application 62/367321, filed July 27, 2016.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 14-15, 44, 46, 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1(a) and 1(b) recite the Arg at position 193 of SEQ ID NO: 3 is substituted.  It is not clear what the Arg is substituted with.  Further clarification and/or correction is requested.
Claims 3, 5, 14-15, 44, 46, 47 are included in this rejection because they are dependent on claim 1 and/or have the same issues noted above for claim.

Reply:  Upon further consideration, the claims remain unpatentable under 35 U.S.C. 112(b), for the reasons noted above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 14-15, 45, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Madison et al. (US 20160201047; IDS 04.23.20, previously cited).  Madison et al. disclose modified Factor IX (FIX) polypeptides having improved procoagulant therapeutic properties, including increased activity and increased half-life (at least paragraphs 0007).  Madison et al. disclose the modified FIX polypeptides contain one or more amino acid replacement(s) selected from positions including F342, T343, or E410 (at least paragraph 0008).  Madison et al. disclose the modified FIX polypeptides comprise the FIX light chain and the FIX heavy chain, and further discloses the SEQ ID NOS. comprising the light chain and the heavy chains (at least paragraphs 0121-0122).  Madison et al. disclose the amino acid replacements at E410 are selected from among E410K, E410R, E410Y (at least paragraph 0008), E410H (p. 50 paragraph 0419).  While Madison et al. disclose the substitution at position E410 among other amino acid substitutions, it is expressly disclosed in Madison et al. that some of the variants displayed markedly increased catalytic activity compared to wild-type FIXa, including single amino acid substitutions FIXa-R338E, FIXa-R338A, FIXa-T343R, FIXa-E410N, and combinations thereof, such as at least R338E with E410N (paragraph 0602).  It is disclosed that single amino acid substitutions at position E410 have an increased catalytic activity including 297% for E410N (p. 83 Table 14), 269% E410Q, 246% E410S, 248% E410A, 134% E410D (p. 85 Table 14).  It is disclosed that single amino acid substitutions at positions R338 also have markedly increased catalytic activity, 361% R338A and 408% R338E (p. 84 Table 14), and further that the double amino acid substitutions at R338E/E410N have a significantly increased catalytic activity of 1018% (p. 84 Table 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed FIX variant comprising a light chain and a heavy chain, and wherein E410 (i.e. E265 of instant SEQ ID NO: 3) is substituted with Lys, Tyr, Arg, or His, and R338 (i.e. R193 of instant SEQ ID NO: 3) is substituted (instant claim 1(b)).  The motivation to do so is given by Madison et al., which disclose and identify amino acid replacements in modified FIX polypeptides improve the therapeutic properties of FIX proteins, including increased activity and increased half-life, where the double amino acid substitution at position E410 and R338 has significantly increased catalytic activity compared to wild-type FIXa.  One of ordinary skill would have a reasonable expectation of success because Madison et al. disclose and identify specific amino acid replacements within FIX polypeptides that contribute to improved properties.
Regarding instant claim 3, Madison et al. disclose the amino acid replacements at E410 are selected from among E410K, E410R, E410Y (at least paragraph 0008), E410H (p. 50 paragraph 0419).
Regarding instant claims 9, 11, 45, 47-48, Madison et al. disclose the amino acid replacement at R338 is selected from among at least R338L (at least paragraphs 0010, 0011, 0014).  As noted above, Madison et al. disclose the amino acid replacement at E410 can also be selected from among E410K, E410R, E410Y, E410H.  Therefore, it would have been obvious to arrive at the recited amino acid substitutions R338L and E410K and E410H/R338L.
Regarding instant claim 15, Madison et al. also disclose including the activated form of the modified FIX polypeptides (at least paragraph 0122).
Regarding instant claim 14, Madison et al. disclose composition comprising said modified FIX polypeptides and at least one pharmaceutically acceptable carrier (at least paragraph 0035).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that Madison et al. fail to disclose a single FIX variant comprising a combination of a substitution at the Glu at position 410 with Lys, Tyr, Arg, or His and a substitution of the Arg at position 338.  Applicants assert that the passages cited in Madison et al. by the examiner in the office action would encompass 448,362 different combinations of FIX variants with two amino acid substitutions and that it is clear Madison et al. only provide a laundry list of nearly 450,000 FIX variants.
Applicants’ remarks are not persuasive.  
It is firstly noted that as asserted in Applicants’ remarks, positions E410 and R338 correspond to positions E265 and R193 of SEQ ID NO: 3, as recited in instant claim 1 (Applicants’ remarks p. 6-7).
In this instance, one of ordinary skill would not need to consider all the combinations asserted by Applicants to arrive at the claimed FIX variant because Madison et al. expressly disclose which variants at which positions display markedly increased catalytic activity compared to wild-type FIXa, thereby providing guidance to arrive at the same positions recited.  
While Madison et al. do disclose other amino acid substitutions along with position E410, it is expressly disclosed in Madison et al. that some of the variants displayed markedly increased catalytic activity compared to wild-type FIXa, including single amino acid substitutions FIXa-R338E, FIXa-R338A, FIXa-T343R, FIXa-E410N, and combinations thereof, such as at least R338E with E410N (paragraph 0602).  It is disclosed that single amino acid substitutions at position E410 have an increased catalytic activity including 297% for E410N (p. 83 Table 14), 269% E410Q, 246% E410S, 248% E410A, 134% E410D (p. 85 Table 14).  It is disclosed that single amino acid substitutions at positions R338 also have markedly increased catalytic activity, 361% R338A and 408% R338E (p. 84 Table 14), and further that the double amino acid substitutions at R338E/E410N have a significantly increased catalytic activity of 1018% (p. 84 Table 14).
Therefore, Madison et al. have clearly identified that amino acid substitutions at positions E410 and R338 of a FIX variant has significantly increased catalytic activity compared to wild-type FIXa; and, it would have been obvious to arrive at a FIX variant where the amino acid residues at positions E410 and R338 are substituted with a different amino acid residue, in view of Madison et al.
As noted above, Madison et al. disclose the amino acid replacement at R338 is selected from among at least R338L (at least paragraphs 0010, 0011, 0014).  As noted above, Madison et al. disclose the amino acid replacement at E410 can also be selected from among E410K, E410R, E410Y, E410H (at least paragraph 0008, 0419).  Therefore, it would have been obvious to arrive at the recited amino acid substitutions R338L and E410K and E410H/R338L, where one of ordinary skill would have reasonable expectation that the combination of E410H/R338L in a FIX variant also has significantly increased catalytic activity because Madison et al. has already disclosed that a FIX variant having substitutions at just positions E410 and R338 has significantly increased catalytic activity of 1018% (paragraph 0602, p. 84 Table 14).
Therefore, Applicants’ remarks that Madison et al. is completely void of any guidance for the skilled artisan to combine a substitution at the Glu at position 410 with Lys, Tyr, Arg, or His and a substitution of the Arg at position 338, are not persuasive.
In this instance, arriving at alternative amino acid substitutions at the E410 position, including the recited E410K, E410R, E410Y, E410H substitutions, in the FIXa-R338E/E410N variant of Madison et al. would have been obvious because Madison et al. has already disclosed these same amino acid substitutions for position E410 and further exemplify that a FIX variant having double amino acid substitutions at positions R338 and E410 has a significantly increased catalytic activity of 1018% (p. 84 Table 14).
Applicants then assert that the Factor IX variants of the instant invention comprising an E410K, E410Y, E410R, or E410H substitution demonstrate unexpectedly superior activity.  As seen in Table 1 of the instant application, the substitutions of E410K, E410Y, E410R, and E410H all yield Factor IX variants with significantly increased specific activity compared to wild-type.  The substitutions exhibited a 6.07, 5.76, 4.60, and 3.58 fold increase, respectively, in specific activity.  The combination of the substitution at position 410 with a R338 substitution (e.g. with Leu) further increases the specific activity.  Madison et al. fail to synthesize and characterize Factor IX variants comprising an E410K, E410Y, E410R, or E410H substitution.  Rather, Madison et al. tested the substitutions E410N, E410Q, E410S, E410A, and E410D.  As seen in Table 14 of Madison et al., the catalytic activity of these Factor IX variants of Madison et al. only show an activity which is 134% to 297% of wild-type (i.e., less than a threefold increase).  
Applicants’ remarks regarding unexpectedly superior activity are not persuasive because this is not a proper comparison.  As previously noted, Madison et al. is testing the catalytic activity of the substitutions, including the E410 substitutions, in Table 14.  In Table 1 of the instant specification, example 1 discloses that the specific activity being tested is clotting activity (paragraph 0074).  Therefore, Applicants’ remarks regarding the difference in fold increase between the activity tested in Madison et al. and the instant specification are not persuasive because different activities or functionalities are being tested and are not properly compared.
However, Applicants’ assertion of unexpectedly superior activity (table 1 of specification) would flow naturally from following the suggestion of the prior art.  See also MPEP 2145.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As noted above, Madison et al. has already disclosed that a FIX variant having substitutions at just positions E410 and R338 (R338E/E410N) has significantly increased catalytic activity compared to wild-type FIX (paragraph 0602, p. 84 Table 14).  Therefore, Madison et al. provide guidance to arrive at a FIX variant where the amino acid residues at positions E410 and R338 are substituted with a different amino acid residue, which are the same positions recited in instant claim 1.
Therefore, arriving at alternative amino acid substitutions at the E410 position, including the recited E410K, E410R, E410Y, E410H substitutions, in the FIXa-R338E/E410N variant of Madison et al. would have been obvious because Madison et al. has already disclosed these same amino acid substitutions for position E410 and further exemplify that a FIX variant having double amino acid substitutions at positions R338 and E410 has a significantly increased catalytic activity of 1018% (p. 84 Table 14).
For at least these reasons, the 103 rejection is maintained.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 9 be found allowable, claim 45 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656